                 IN THE UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF WISCONSIN
______________________________________________________________________________

ADAM P. FAUST, et al.,

        Plaintiffs,                                  Case No. 1:21-cv-00548-WCG

   v.

THOMAS J. VILSACK, in his official capacity
as Secretary of Agriculture, and

ZACH DUCHENEAUX, in his official capacity
as Administrator of the Farm Service Agency,

               Defendants.
______________________________________________________________________________

      PLAINTIFFS’ RESPONSE TO DEFENDANTS’ MOTION TO STAY
______________________________________________________________________________

        Defendants have asked this Court to stay this proceeding and submit Plaintiffs

to a class action procedure controlled not by the attorneys they retained, but by

different counsel in a distant forum. Pointing to Miller v. Vilsack, an action filed in

the Northern District of Texas, and emphasizing the burden on the government’s

resources rather than the prejudice to the Plaintiffs that would result from a stay,

Defendants ask this Court to relinquish its role in deciding the important

constitutional issues Plaintiffs have raised. Plaintiffs respectfully request that this

Court deny the motion to stay.

   I.      Standard of review

        The proponent of a stay bears the burden of establishing its need. Clinton v.

Jones, 520 U.S. 681, 708 (1997). A request for a stay requires a court to balance



                                           1

        Case 1:21-cv-00548-WCG Filed 08/02/21 Page 1 of 17 Document 61
interests favoring a stay against interests frustrated by the action “in light of the

court’s strict duty to exercise jurisdiction in a timely manner.” Grice Eng’g, Inc. v. JG

Innovations, Inc., 691 F. Supp. 2d 915, 920 (W.D. Wis. 2010) (citations omitted).

         Courts generally consider whether the stay will simplify the issues in question,

reduce the burden of litigation on the parties and the court, and whether the stay will

“unduly prejudice or tactically disadvantage the nonmoving party.” Hall v. Meridian

Senior Living, LLC, Case No. 21-cv-55-SSMY, 2021 WL 2661521 (S.D. Ill. June 29,

2021) (quoting citation omitted). District courts have broad discretion when deciding

whether to stay litigation. Stone v. INS, 514 U.S. 386, 411 (1995). However, any stay

must not be “immoderate” and must be within “reasonable limits.” Landis v. N. Am.

Co., 299 U.S. 248, 257 (1936). A court abuses its discretion if it imposes a stay of

indefinite duration “in the absence of a pressing need” for the same. Abandoned Prop.,

LLC v. Kellams, Cause No. 2:11-cv-384-PPS-PRC, 2012 WL 13041523 at *1 (N.D. Ind.

Jan. 26, 2012) (quoting Landis, 299 U.S. at 255).

   II.      The “first filed” rule is not absolute in this circuit and should not
            operate to stay this litigation.

         Defendants argue that all cases filed after the Miller v. Vilsack lawsuit (filed

in the Northern District of Texas on April 26, 2021), including this one, should be

stayed under the “first to file” rule. As a preliminary matter, it is not clear at all that

the “first to file” rule even applies. That rule is ordinarily applied to situations where

two litigants sue each other in different forums. See, e.g., Research Automation, Inc.

v. Schrader-Bridgeport Int’l, Inc., 626 F.3d 973, 982 (7th Cir. 2010) (discussing the

rule in the context of “mirror-image” lawsuits filed by the same “two parties” against


                                             2

         Case 1:21-cv-00548-WCG Filed 08/02/21 Page 2 of 17 Document 61
each other). Both the Ninth and Sixth Circuits have explained that the rule applies

only when the two cases involve “the same,” or “nearly identical” parties. Kohn L.

Grp., Inc. v. Auto Parts Mfg. Mississippi, Inc., 787 F.3d 1237, 1240 (9th Cir. 2015);

Baatz v. Columbia Gas Transmission, LLC, 814 F.3d 785, 789 (6th Cir. 2016); see also

Samsung Elecs. Am., Inc. v. Grecia, No. CV 21-562, 2021 WL 978957, at *6 (E.D. Pa.

Mar. 15, 2021) (“We are aware courts readily apply the first-to-file rule to cases

involving the same parties and the same transaction but not so readily in cases

involving different parties or different transactions.”).

       In any event, even if the “first-to-file” rule applies in cases involving different

parties (like this), the Seventh Circuit has explained that, even when the parties are

the same, “there is no precise rule for resolving the problem created by mirror-image

lawsuits in two different federal courts.” Research Automation, Inc., 626 F.3d at 982

(quoting Colorado River Water Conservation Dist. v. United States, 424 U.S. 800, 817

(1976)) (internal quotation marks omitted).

       Defendants argue that the Miller v. Vilsack lawsuit, filed in the Northern

District of Texas on April 26, 2021, constitutes the first-filed suit and that all

subsequent cases, including this one, should be stayed as a result. But “there is no

precise rule for resolving the problem created by mirror-image lawsuits in two

different federal courts.” Research Automation, Inc. v. Schrader-Bridgeport Int’l, Inc.,

626 F.3d 973, 982 (7th Cir. 2010) (quoting Colorado River Water Conservation Dist.

v. United States, 424 U.S. 800, 817 (1976)) (internal quotation marks omitted). In the

Seventh Circuit, “[t]here is no ‘first filed doctrine’ requiring dismissal of all suits after



                                             3

        Case 1:21-cv-00548-WCG Filed 08/02/21 Page 3 of 17 Document 61
the first.” Central States, Southeast & Southwest Areas Pension Fund v. Paramount

Liquor Co., 203 F.3d 442, 444 (7th Cir. 2000). “[U]nder the right circumstances, a

court in which the second action is filed may decide to consider the claims, even if

they overlap with those included in an earlier-filed action.” Rudich v. Metro Goldwyn

Mayer Studio, Inc., No. 08-cv-389-bbc, 2008 WL 4691837 at *3 (W.D. Wis. Oct. 22,

2008) (citing Blair v. Equifax Check Servs., 181 F.3d 832, 838 (7th Cir.1999)).

      The district court is “accorded a great deal of latitude and discretion in

determining whether one action is duplicative of another,” Serlin v Arthur Andersen

& Co., 3 F.3d 221, 223 (7th Cir. 1993) (internal citation and quotation marks omitted).

“Second-filed actions may proceed where favored by the interests of justice.” Schwarz

v. Nat’l Van Lines, Inc., 317 F. Supp.2d 829, 833 (N.D. Ill. 2004) (citing Tempco Elec.

Heater Corp. v. Omega Eng’g, Inc., 819 F.2d 746, 749-50 (7th Cir. 1987)). “[I]f there is

even a fair possibility that the stay will work damage to someone else, the party

seeking the stay must make out a clear case of hardship or inequity in being required

to go forward.” Pfizer Inc. v. Apotex Inc., 640 F. Supp. 2d 1006, 1007 (N.D. Ill. 2009)

(internal quotation marks and citation omitted).

      In Central States, a pension fund and an employer both sought judicial review

of an arbitrator’s decision in two different district courts in Missouri and Illinois. The

Illinois judge dismissed the action before it based solely on the fact that the Missouri

action had been filed hours before. Id. at 443. The Seventh Circuit observed that “a

stay should not be issued automatically” under such circumstances because there is

no “mechanical rule” that governs. Id. at 444.



                                            4

       Case 1:21-cv-00548-WCG Filed 08/02/21 Page 4 of 17 Document 61
      Defendants have argued that the parties and issues in this case and Miller

overlap and that multiple lawsuits could result in inconsistent outcomes, thus further

supporting its request for a stay. However, the Seventh Circuit specifically cautioned

against “jump[ing] the gun just to avoid all possibility of inconsistent outcomes” in

Blair v Equifax Check Servs., Inc., 181 F.3d 832, 838 (7th Cir. 1999). In Blair,

recipients of a collection letter from a check verification service brought a class action

under the Fair Debt Collection Practices Act, which the district court certified.

Equifax moved for reconsideration, then appealed, based on a settlement agreement

Equifax had reached with class counsel in another case, which had been negotiated

but not yet approved by the court. Equifax argued that the settlement agreement

precluded Blair from proceeding. The Seventh Circuit rejected this bright line rule,

and noted that “the judge hearing the second-filed case may conclude that it is a

superior vehicle and may press forward. When the cases proceed in parallel, the first

to reach judgment controls the other, through claim preclusion.” Id. The Court

recognized any number of possibilities that might favor allowing the second suit to

proceed rather than dismissing or decertifying it. As the Court pointed out:

      Perhaps Equifax found a plaintiff (or lawyer) willing to sell out the class . . .
      and then tried to use Crawford [the first filed case] as a way to thwart parallel
      actions where the class had more vigorous champions. Then again, perhaps the
      deal in Crawford was the best the class could obtain. We do not prejudge that
      issue. Enough questions have been raised, however, to show that Judge
      Plunkett was entitled to keep the Blair class in place until final decision in
      Crawford.

Id. at 839. Blair demonstrates that the first-filed inquiry is not as black-and-white as

Defendants would have it. That case had proceeded much further than this one; the



                                            5

       Case 1:21-cv-00548-WCG Filed 08/02/21 Page 5 of 17 Document 61
certified class had negotiated an agreement that would terminate the litigation

completely if approved, whereas here the schedules have yet to be set and the merits

decided.

       If the Blair court saw fit to affirm the district court’s decision not to decertify

the second class, even with the potential for the end of the litigation in sight, there is

certainly no justification to reflexively and mechanically apply a “first filed” rule here.

There are at least two reasons to reject Defendants’ first-filed argument at this

juncture: 1) because the lone plaintiff in Miller at the time of filing lacked standing,

this case is the first filed suit; and 2) even if this Court considers Miller the first-filed

suit, this litigation provides a superior vehicle for determining the merits.

       A. While Miller was technically filed first, its initial plaintiff lacked standing
          and so this lawsuit should be treated as the first filed.

       Defendants are correct that the Miller case was technically filed first, on April

26, 2021. Miller, Case No. 4:21-cv-00595-O (N.D. Tex.) (“Miller”), Dkt. 1. However,

the lone plaintiff in Miller at the time of its filing was Sid Miller, the Commissioner

of the Texas Department of Agriculture. Id. The complaint did not allege that Miller

himself had any outstanding FSA loans, such that he could argue he was on unequal

footing with members of those racial groups that the Government had designated as

“socially disadvantaged” and eligible for loan forgiveness payments due to their race.

Consequently, Miller had suffered no injury in fact that could be redressed by the

Texas district court. Spokeo, Inc. v. Robins, 136 S.Ct. 1540, 1547 (2016) (describing

injury in fact as “first and foremost” of the elements of standing and a constitutional

requirement). The plaintiff must have suffered an invasion of a legally protected


                                             6

        Case 1:21-cv-00548-WCG Filed 08/02/21 Page 6 of 17 Document 61
interest that is “concrete and particularized” and “actual or imminent, not conjectural

or hypothetical.” Lujan v. Defenders of Wildlife, 504 U.S. 555, 560 (1992). Miller

himself did not satisfy these requirements, and although Miller’s counsel has since

amended the complaint to add farmers who would otherwise qualify for relief under

Section 1005 of ARPA but for their race, (Miller, Dkt. 11) this did not occur until well

into June of 2021.

       Defendants point out that counsel across the country have filed lawsuits

challenging Section 1005, but of significance is that the first such lawsuit to be filed

that actually included farmers who had standing to challenge the law was this

lawsuit. Plaintiffs’ counsel filed this case just three days after Miller, initially naming

five farmers residing in four different states, a group that expanded to twelve farmers

in nine states by May 19—several weeks before Miller added a single farmer plaintiff.

(Dkt. 1, ¶¶ 8-12; Dkt. 7, ¶¶ 8-17.) Every lawsuit challenging Section 1005, save Miller,

was filed subsequent to this one.1 If this Court decides to apply the first-filed rule, it

should consider this case as the first one filed because there is no genuine dispute

that this Court has validly exercised its jurisdiction over the parties since the case’s

inception.




1Wynn v. Vilsack, 3:21-cv-514 (M.D. Fla.) (May 18, 2021); Carpenter v. Vilsack, 21-cv-103-F (D. Wyo.)
(May 24, 2021); Holman v. Vilsack, 1:21-cv-1085 (W.D. Tenn.) (June 2, 2021); Kent v. Vilsack, 3:21-
cv-540 (S.D. Ill.) (June 7, 2021); McKinney v. Vilsack, 2:21-cv-212 (E.D. Tex.) (June 10, 2021); Joyner
v. Vilsack, 1:21-cv-1089 (W.D. Tenn.) (June 15, 2021); Dunlap v. Vilsack, 2:21-cv-942 (D. Or.) (June
24, 2021); Rogers v. Vilsack, 1:21-cv-1779 (D. Colo.) (June 29, 2021); Tiegs v. Vilsack, 3:21-cv-147
(D.N.D.) (July 6, 2021); Nuest v. Vilsack, 21-cv-1572 (D. Minn.) (July 7, 2021).

                                                  7

        Case 1:21-cv-00548-WCG Filed 08/02/21 Page 7 of 17 Document 61
      One of the circumstances in which courts often disregard the first-filed

preference in this circuit occurs where there is a proverbial race to the courthouse.

“The first-to-file rule should not be applied simply to reward the fastest filer or

encourage unseemly races to the courthouse.” Rudich, 2008 WL 4691837 at *4 (citing

Tempco Elec. Heater Corp. v. Omega Eng’g, Inc., 819 F.2d 746, 750 (7th Cir. 1987)).

A party that files first in order to prevent being sued itself, to secure a particular

forum, or otherwise be first is not to be rewarded. While Defendants of course were

not the ones who filed the Miller lawsuit, they are nevertheless seeking to take

advantage of a first-filed preference in favor of litigation that began with a

fundamental mistake (namely, the named plaintiff not having standing to pursue the

lawsuit). As noted in Blair, the first-filed preference should not be employed to

prevent plaintiffs who might be disserved by strategic choices in the first lawsuit from

obtaining relief.

      B. Even if this Court considers Miller the first-filed suit, this case provides a
         superior vehicle for adjudication.

      This litigation is a superior vehicle to the class action filed in Miller for the

adjudication of the constitutional questions raised by Plaintiffs in their complaint,

and should be allowed to proceed even if this Court determines that Miller is the “first

filed” suit. While the class representatives in Miller purport to represent all farmers

who will experience race discrimination due to Section 1005, the named

representatives are all residents of the State of Texas. Miller, Dkt. 60 at 1. While

Plaintiffs in this case have yet to see any evidence proffered by Defendants

establishing a compelling interest in the race-based benefits provided by the program


                                           8

       Case 1:21-cv-00548-WCG Filed 08/02/21 Page 8 of 17 Document 61
in any area of the country, it is possible that Defendants could adduce evidence in

discovery that the federal government intentionally discriminated against farmers of

color in certain areas of the country, but not others. See City of Richmond v. J.A.

Croson Co., 488 U.S. 469, 498-500 (1989) (requiring particularized data to justify

race-based relief). Should that prove to be the case in Texas (or parts of that state),

but not in other states where the Plaintiffs in this case reside, the named Plaintiffs

and their counsel in Miller will necessarily be compelled to devote resources to

arguing factual issues distinct from those of Plaintiffs in this case (and in the other

cases filed across the country). 2 Hence, the interests of Plaintiffs in this case and the

class in Miller do not necessarily overlap—and because the class has been certified

under Fed. R. Civ. P. 23(b)(2), Plaintiffs in this case would be bound by the result

under the doctrine of res judicata if the case reaches final judgment—despite not

being similarly situated.

       Additionally, given the certification of the class in Miller, it is likely that the

class action will take far longer to resolve than the instant case. Courts within this

circuit have identified a lengthier timetable for resolution as a factor that may be

considered when evaluating a motion to stay or transfer a case. See Meyer v. Midland

Credit Mgmt., Inc. No. 3:20-cv-137-NJR, 2020 WL 5578933 at *2 (S.D. Ill. Aug. 26,

2020) (denying motions to transfer or stay in part because "progress in the cases


2 That there could be selected regions of the country in which the Government could conceivably
identify a compelling interest in remedying past discrimination does not negate the propriety of the
nationwide injunctions entered by the Miller, Wynn, and Holman courts because, as previously
argued by Plaintiffs in their motions for temporary restraining order and preliminary injunctive
relief, even if such justification could be found, the program as passed by Congress would fail the
narrow tailoring inquiry. See Dkts 14, 19.

                                                  9

        Case 1:21-cv-00548-WCG Filed 08/02/21 Page 9 of 17 Document 61
[pending in the Northern District] appears to be quite slow"). The nine Plaintiffs in

this case have already submitted most of the evidence that will be necessary to

address the merits of their claims in support of their motion for a preliminary

injunction. See Dkts. 14, 19. Only limited fact and expert discovery would be

necessary prior to the filing of dispositive motions, which would not be needlessly

sidetracked by ancillary issues such as the potential for class decertification or the

possible need to provide notice to class members.3

        Undersigned counsel have proposed a schedule that would allow a reasonable

time for necessary expert discovery and resolve the merits of the case in a few short

months. The Miller court, on the other hand, has not yet entered a scheduling order,

though the parties have submitted a proposed timeline for the court’s consideration.

See Miller, Dkt. 70. Whether the proposed schedule will be put in place depends, at

least in part, on whether Defendants decide to appeal the class certification and

preliminary injunction rulings in that court. If Defendants appeal, the timeline will

be extended by at least as many weeks or months it will take to brief and argue those

appeals and for the Fifth Circuit to issue its decision. Id. But even if Defendants

decline to appeal and the timeline is adopted exactly as the parties have agreed, the


3While class actions certified under Rule 23(b)(2) generally do not mandate notice and an opt out
opportunity, that presumption is not absolute. See Penson v. Terminal Transp. Co., Inc., 634 F.2d
989, 994 (5th Cir. 1981) (describing cases in which notice and opt-out opportunities were provided to
a Rule 23(b)(2) class); Fed. R. Civ. P. 23(c)(2)(A) (court may direct appropriate notice to a class
certified under Rule 23(b)(2)). Plaintiffs in this case may attempt to opt out of the Miller class; while
that decision has not yet been made, this Court should not foreclose the ability for Plaintiffs to
pursue their claims by staying this action. See Section III, infra. If Plaintiffs do not or cannot opt out
of the Miller class, Plaintiffs agree with Defendants that they would be bound by any final judgment
so long as the class remains certified and the Miller parties and court comply with the procedures in
Rule 23. Cf. Gonzalez v. Litscher, 230 F. Supp. 2d 950, 957 (W.D. Wis. 2002) (differentiating among
those claims afforded preclusive effect by class action and those not included).

                                                   10

        Case 1:21-cv-00548-WCG Filed 08/02/21 Page 10 of 17 Document 61
soonest that briefing will be completed on summary judgment in that case is April 1,

2022—a full eight months from now—with an uncertain timeframe for decision. Id.

In addition to this delay, Plaintiffs will suffer prejudice as a result of losing control

over the strategic decisions in this litigation if this case is stayed.

   III.     Plaintiffs will suffer prejudice if forced to submit to a proceeding
            over which they have no control.

       Another factor courts consider when evaluating a request for a stay is the

potential prejudice involved. Defendants focus much of their argument on the alleged

drain in the government’s vast litigation resources if they are forced to defend more

than one proceeding concerning the same law at the same time, but the assessment

of prejudice centers on whether the non-movant will suffer prejudice or a tactical

disadvantage, not inconvenience to the movant. See, e.g., Panduit Corp. v. Chatsworth

Prods., Inc., No. 04 C 4765, 2005 WL 577099 at *2 (N.D. Ill. Mar. 2, 2005) (rejecting

stay where stay would provide movant with a competitive advantage); Ignite USA,

LLC v. Pacific Mkt. Int’l, LLC, No. 14 C 856, 2014 WL 2505166 at *2 (N.D. Ill. May

29, 2014) (rejecting undue prejudice claim where nonmovant had delayed for two

years before filing action); Herron v. Gold Standard Baking, Inc., No. 20-cv-07469

2021 WL 1340804 at *5 (N.D. Ill. Apr. 9, 2021) (granting stay where nonmovant failed

to establish prejudice beyond limited delay). Also, while Defendants insist that

Plaintiffs will suffer no prejudice if this lawsuit is stayed because they are members

of the Miller class, once again it is not that simple. The stay in question would require

Plaintiffs to surrender all control over the litigation they initiated, against their will.




                                            11

          Case 1:21-cv-00548-WCG Filed 08/02/21 Page 11 of 17 Document 61
      “Only in rare circumstances will a litigant in one cause be compelled to stand

aside while a litigant in another settles the rule of law that will define the rights of

both.” Landis v. North American Co., 299 U.S. 248, 255 (1936). Plaintiffs who initiate

a lawsuit are generally masters of their own litigation. They retain the counsel of

their choice, may make a choice to file in one appropriate forum over another for the

convenience of the counsel and the witnesses, and will inevitably make other strategic

choices during the course of their claim that may affect the outcome. These decisions

may include the retention of certain experts, choices concerning the subject matter

and methods of discovery, the use of and emphasis on different legal theories and

arguments, whether and on what terms to settle, and other tactical decisions that

could ultimately have a dispositive effect on the result. Denying Plaintiffs any

measure of control over the litigation they initiated takes them out of that role

completely. Staying this action means that Plaintiffs and their counsel will be

prohibited from providing any input on these important decisions in the litigation,

simply because the Northern District of Texas case was filed just three days earlier

by a Plaintiff who did not have standing to bring it in the first instance. Such a result

is both arbitrary and prejudicial to Plaintiffs.

      Additionally, Defendants emphasize that because this is a case of

“extraordinary public moment” (a statement with which Plaintiffs agree), Plaintiffs

should be required to “submit to delay” in having their claims evaluated by this Court.

As an initial matter, the proposed delay is indefinite in duration and so it would be

an abuse of discretion to grant such a stay absent a demonstrated, pressing need.



                                           12

       Case 1:21-cv-00548-WCG Filed 08/02/21 Page 12 of 17 Document 61
Landis, 299 U.S. at 255. Defendants’ concerns about defending multiple lawsuits does

not constitute such a need. See Bad River Band of Lake Superior Tribe of Chippewa

Indians of Bad River Reservation v. Enbridge Energy Co., Inc., 19-cv-602-wmc, 2021

WL 145352 at *4 (W.D. Wis. Apr. 15, 2021) (“multiple courts and trier of facts may

vary in their ultimate adjudication of similar claims, but this is no ground to join all

such disputes in a single lawsuit”).

        But, as noted above, delay alone is not what this stay would accomplish. A stay

would require Plaintiffs to abide by whatever result someone else’s chosen counsel

was able or willing to achieve, with no strategic input. Moreover, staying litigation in

the various district courts, including this one, would hamstring the inevitable

appellate proceedings at either the Court of Appeals level or at the United States

Supreme Court, should this issue be taken up by that body. Permitting different

district courts to analyze the issues raised in Plaintiffs’ complaint and in similar (but

not identical) complaints in other venues across the country would provide higher

courts with the benefit of additional analysis. See City of Chicago v. Barr, 961 F.3d

882, 916-17 (7th Cir. 2020) (discussing limited, appropriate use of nationwide

injunctions and cautioning against the “clear potential to narrow the input from

different judicial panels”).4




4 Importantly, the limited circumstances in which the Barr court concluded that nationwide
injunctive relief would be appropriate do apply here. The court’s concern about preventing
“percolation through the courts” applies primarily where a nationwide injunction “truncate[s] the
process of judicial review, elevating the judgment of a single district court.” Id. at 916. Given that
three different district courts elected to issue such an injunction after considering the issues, the
only risk to the process of judicial review in this case comes from Defendants’ desire to choose one
district court above the others.

                                                   13

        Case 1:21-cv-00548-WCG Filed 08/02/21 Page 13 of 17 Document 61
         Although Defendants maintain that staying this litigation would conserve

Defendants’ resources and those of this Court, that will only occur if Miller neatly

disposes of all issues Plaintiffs raise in this case. But in light of the limited geographic

scope of the named plaintiffs, it is far from clear whether the interests of the class

representatives in Miller will have interests aligned with those of Plaintiffs in this

case. And because the Faust Plaintiffs will have no control over the litigation strategy

if this case is stayed in favor of Miller, they have no ability to ensure that class counsel

avoid such errors. This could lead to at least two possible negative outcomes: 1)

Plaintiffs’ claims being barred under the doctrine of res judicata following a

proceeding over which they had no control; or 2) assuming Plaintiffs are released from

the class before a final judgment is entered, resuming this litigation following a

lengthy and unnecessary delay—with the parties and the court expending at least

the same resources as would be required if the stay were denied now. The law in this

circuit does not compel this inequitable result. Defendants’ motion should be denied.

   IV.      The cases the government cites in support of its stay motion are
            distinguishable.

         Finally, Defendants point to various cases to support the argument that courts

will typically stay litigation where an earlier-filed class action is pending. As an

initial matter, none of these cases come from the Seventh Circuit, and they are not

binding on this Court. But even considering these cases for their persuasive value,

they do not justify staying the proceedings in this case.




                                            14

         Case 1:21-cv-00548-WCG Filed 08/02/21 Page 14 of 17 Document 61
      Defendants place the most emphasis on Taunton Gardens Co. v. Hills, 557 F.2d

877 (1st Cir. 1977), where a court of appeals affirmed a district court’s decision to stay

litigation against a federal agency concerning a subsidy program. At first glance, that

case might seem to be similar enough to this one—the plaintiffs had challenged the

administration of a federal benefit program in a number of federal district courts

across the country, and the court approved of the lower court’s discretionary decision

to stay proceedings in light of a pending class action. Id at 879. But once again, it’s

not that simple. The procedural posture of that case is easily distinguished from this

one. In Taunton Gardens, the companion class action at issue had been proceeding

for some time and was already culminating in a final judgment by the time the district

court action had been filed. See Underwood v. Hills, 414 F. Supp. 526 (D.D.C. 1976)

(granting summary judgment to plaintiff class in June of 1976) and Taunton Gardens

Co. v. Hills, 421 F. Supp. 524 (D. Mass. 1976) (staying litigation in October 1976

pending final judgment after plaintiff moved for preliminary relief on the basis of the

Underwood summary judgment order). In short, the Taunton Gardens case was

simply a tag-along action filed only after the battle on the merits had already been

won. That is not the case here. While the Miller plaintiffs have achieved preliminary

injunctive relief, Defendants may appeal that order and/or the certification order and

it is not the case (as in Taunton Gardens) that the ultimate merits have been settled.

      The remaining cases that Defendants cite are equally unavailing. For example,

in Jiaming Hu v. U.S. Dep’t of Homeland Security, Case No. 4:17-cv-02363-AGF, 2018

WL 1251911 at **4-5 (E.D. Mo. Mar. 12, 2018), the court stayed the plaintiff’s action



                                           15

       Case 1:21-cv-00548-WCG Filed 08/02/21 Page 15 of 17 Document 61
due to a pending class action because there were no factual variations among the

class members that could “impact the overarching questions that are common to the

class as a whole.” As noted above, the limitations on the geographic distributions of

the named class members in Miller could well have an impact on one of the primary

overarching questions in this litigation—namely, whether Defendants had a

compelling interest in remedying past discrimination that could justify Section 1005.

The Seventh Circuit in Blair cautioned against presuming that the plaintiff’s interest

in a second case would be properly served by counsel in a previously-filed class action.

Blair, 181 F.3d at 839.

      Aleman on behalf of Ryder System, Inc. v. Sancez, Case No. 21-cv-20539-

BLOOM/Otazo-Reyes, 2021 WL 917969 (S.D. Fla. Mar. 10, 2021) did not concern a

stay at all, but rather a motion to consolidate two cases under Fed. R. Civ. P. 42. The

court in Mackey v. Bd of Educ. for the Arlington Cent. Sch. Dist., 112 F. App’x 89, 91

(2d Cir. 2004) provided no analysis of its decision to affirm the dismissal of a

duplicative claim concerning an individualized education program plan beyond

simply stating that the claims were duplicative of another suit. In Richard K. v.

United BeHavioral Health, 18-cv-6318 (GHW) (BCM), 2019 WL 3083019 at *5

(S.D.N.Y. June 28, 2019), the plaintiffs did not file their complaint until over four

years after the competing class action had been filed—a stark contrast to the three

day differential between Miller and this case. None of the cases Defendants cite

require this Court to stay these proceedings or suggest that allowing this case to

continue would be inappropriate given the circumstances.



                                          16

       Case 1:21-cv-00548-WCG Filed 08/02/21 Page 16 of 17 Document 61
                                 CONCLUSION

      For the foregoing reasons, this Court should deny Defendants’ motion to stay

these proceedings.

      Dated this 2nd day of August, 2021.

                                   WISCONSIN INSTITUTE FOR LAW & LIBERTY

                                   /s/ Katherine Spitz
                                   Rick Esenberg
                                   Daniel P. Lennington
                                   Luke N. Berg
                                   Katherine Spitz
                                   330 East Kilbourn Avenue, Suite 725
                                   Milwaukee, WI 53202
                                   Telephone: (414) 727-9455
                                   Facsimile: (414) 727-6385
                                   Rick@will-law.org
                                   Dan@will-law.org
                                   Luke@will-law.org
                                   Kate@will-law.org

                                   Attorneys for Plaintiffs




                                        17

      Case 1:21-cv-00548-WCG Filed 08/02/21 Page 17 of 17 Document 61
